 



EXHIBIT 10.4

     
DEFERRED DIRECTORS’ FEE PROGRAM
  ALLERGAN

 
ALLERGAN BOARD OF DIRECTORS
Restated effective July 30, 2007
PURPOSE
To provide nonemployee directors of Allergan, Inc., with a means to defer income
until termination of status as a director.
 
ELIGIBILITY
Directors of Allergan, Inc., entitled to directors’ fees.
 
PROCEDURE
The amount or percentage of the annual directors’ retainer and meeting fees to
be deferred must be specified by the director in writing to Allergan, Inc. no
later than December 31 of the prior calendar year. The election is irrevocable
for that calendar year. In subsequent years, no deferral will take place unless
a new election is made by the director. The amount deferred is an offset against
and cannot exceed the amount of the directors’ fees for that calendar year. If,
at the end of any calendar year, the average total cash compensation amount per
nonemployee director has increased by more than 30% over the prior calendar year
average, then the Allergan Board of Directors, or a committee comprised solely
of nonemployee directors, shall be required to review and reapprove the program.
 
ADJUSTMENT FACTOR
Deferred amounts are treated as having been invested in Allergan Common Stock
(Stock Value Factor).
 
STOCK VALUE FACTOR
Amounts deferred in a calendar year will be treated as having been invested in
shares of Allergan Common Stock.

1.   The share price will be calculated to the nearest one-thousandth of a share
at the closing price of Allergan Common Stock on the New York Stock Exchange on
the day in which payment in cash otherwise (but for the election to defer) would
have been paid.   2.   Allergan Common Stock dividends or other distributions
will be credited to each participant’s account on the payment date for
stockholders of record. These dividends/distributions will be treated as having
been invested in Allergan Common Stock. The share price will be calculated in
the same manner as (1.) above.   3.   The total number of shadow shares in a
participant’s account will be valued using the per share price of Allergan
Common Stock at the end of each quarter.   4.   In the event of installment
payments, the participant’s entitlement will be valued at the per share closing
price of Allergan Common Stock on the last day preceding the date of that
installment payment.

 

         
1
      DDF PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
 
PAYMENTS
Effective for all deferrals allocated to participant accounts after December 31,
1999, all payments will be made in shares of Allergan Common Stock, with the
total number of shares of Allergan Common Stock issued to each participant being
equal to the number of shadow shares in the participant’s account. In addition,
each participant may elect to receive payments for amounts deferred prior to
2000 in shares of Allergan Common Stock (rather than in cash). No fractional
shares shall be issued under the program, and all share amounts shall be rounded
down to the nearest whole share.
Payment of the deferred amounts shall be in a lump sum, unless an irrevocable
election is made by the participant for payment in installments. For new
participants, such election must be made within 30 days after the date that the
director first becomes a participant and shall apply to all amounts deferred
under this program. For current participants as of the effective date of this
restated program, a director may make an election for installment payments if
the election is made prior to December 31, 2007, and the director’s service does
not terminate on or prior to December 31, 2007. If a participant elects
installment payments, the number of installments will be the lesser of ten or
twice the number of years the director participated in the program.

1.   If the participant’s service as a director terminates between January 1 and
June 30, the lump sum payment or the first installment will be paid no later
than December 31 of the year of termination.   2.   If the participant’s service
as a director terminates between July 1 and December 31, the lump sum payment or
the first installment, may be deferred at the discretion of Allergan, Inc.,
until the January immediately following termination.   3.   If payment is made
in installments, the second installment will be paid during January of the year
following the year in which the first installment was paid and all remaining
installments will be paid annually in the month of January.   4.   In the event
of the participant’s death, payments will be made in a lump sum to the
designated beneficiary.

 
QUARTERLY STATEMENTS
Each participant will receive a quarterly statement on the value of his or her
account.
 
SHARES OF COMMON STOCK SUBJECT TO THE PROGRAM
The aggregate number of shares that may be issued under this program is 843,812
(on a post-2007 stock split basis). The Common Stock to be issued under this
program will be made available from either authorized but unissued shares of
Common Stock or from previously issued shares of Common Stock reacquired by the
Company, including shares purchased in the open market.
If the outstanding shares of Allergan Common Stock are increased, decreased or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
in respect of such shares of Common Stock (or any stock or securities received
with respect to such Common Stock), through merger, consolidation, sale or
exchange of all or
 

         
2
      DDF PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
substantially all of the properties of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, spin-off or other distribution in respect of such shares of Common Stock
(or any stock or securities received with respect to such Common Stock), an
appropriate and proportionate adjustment shall be made in (i) the maximum number
of securities issuable under the program and (ii) the number and kind of shadow
shares in each account. The Board’s determination of the adjustments required
shall be final, binding and conclusive. No fractional interests shall be issued
under the program on account of any such adjustment.
No shares of Allergan Common Stock will be issued under this program unless and
until all applicable requirements imposed by federal and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction and by any stock exchange upon which the Allergan Common Stock may
be listed have been fully met. As a condition precedent to the issuance of
shares of Allergan Common Stock, the Company may require the participant to take
reasonable action to comply with such requirements.
 

         
3
      DDF PLAN DOCUMENT

 